Name: Commission Implementing Regulation (EU) NoÃ 415/2012 of 15Ã May 2012 amending for the 171st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 16.5.2012 EN Official Journal of the European Union L 128/7 COMMISSION IMPLEMENTING REGULATION (EU) No 415/2012 of 15 May 2012 amending for the 171st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 7 May 2012 and 9 May 2012 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing requests submitted by these persons and the Comprehensive Reports of the Ombudsperson established pursuant to United Nations Security Council Resolution 1904(2009). (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: Kamal Ben Mohamed Ben Ahmed Darraji (alias Kamel Darraji). Address: Via Varzi 14/A - Busto Arsizio, Varese, Italy. Date of birth: 22.7.1967. Place of birth: Menzel Bouzelfa, Tunisia. Nationality: Tunisian. Passport No: L029899 (Tunisian passport issued on 14.8.1995, expired on 13.8.2000). Other information: (a) Italian Fiscal Code: (i) DDR KML 67L22 Z352Q, (ii) DRR KLB 67L22 Z352S, (b) Resided in Italy as at December 2009. Date of designation referred to in Article 2a(4)(b): 23.6.2004. (2) Ibrahim Abdul Salam Mohamed Boyasseer (alias (a) Abu Al-Banaan, (b) Ibrahim Bouisir, (c) Ibrahim Buisir; (d) Ibrahim Abdul Salem Mohamed Buisir; (e) Ibrahim Buwisir; (f) Ibrhm Buwisir. Address: 20 Hillview Grove, Ballinteer, Dublin 16, Ireland. Date of birth: 1.9.1962. Place of birth: Benghazi, Libya. Nationality: (a) Libyan, (b) Irish. National Identification No: 6977094P (Irish Personal Public Service number). Passport No: L038300 (Irish passport issued in Dublin, Ireland on 4 September 2002, cancelled on 14 May 2009). Date of designation referred to in Article 2a(4)(b): 4.2.2009.